DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a response to applicant’s amendment filed on November 25, 2020.  Claims 1 and 18 have been amended.  No claims have been added or cancelled.  Claims 1-19 are pending in the application. 

Response to Amendment
	Rejections under 35 USC § 102(a)(1) of Claims 1, 9-10, 14-15 and 18 have been withdrawn in view of applicant’s amendments.
	Rejections under 35 USC § 103 of Claims 2-8, 11-13, 16-17 and 19 have been withdrawn in view of applicant’s amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Leonard Friedman on March 4, 2021.
The application has been amended as follows: 

disposing a fragrance release shutter between the fan and the solid fragrance material to inhibit the release of the fragrance from the solid fragrance material when the fan is not being operated; and
controlling operation of the fan to force or not to force air flow, wherein the forced air flow causes the fragrance release shutter to inhibit air flow to and from the solid fragrance material less than when there is no forced air flow.

Allowable Subject Matter
Claims 1-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to Claims 1 and 18, Fantuzzi et al. (US Pat. Pub. No. 2017/0253338)-which is considered the closest prior art of record, discloses a portable air freshener device and method of controlling release of fragrance from a portable air freshener device comprising:
A solid fragrance material (#112 plurality of cartridges including a scent assembly #120 comprising inner diffusion portion (#142) (see figures 11-13 and paragraph [0090]);
A fan (#110) (see figures 11-12 and paragraph [0090]);
A fragrance release shutter (#122) disposed between the fan (#110) and the solid fragrance material (#120) (see figures 11-12 and paragraphs [0093]-[0094]);
A controller (#82) that is programmed to control operation of the fan (#110) (see figure 12 and paragraph [0095]); and
Disposing a fragrance release shutter between the fan and the solid fragrance material to inhibit the release of the fragrance from the solid fragrance material when the fan is not being operated (see paragraph [0095]-[0096]).
The difference between Fantuzzi and the instant invention is that Fantuzzi fails to disclose wherein forced air flow due to operation of the fan causes the fragrance release shutter to inhibit air flow to and from the solid fragrance material less when the fan is operating that when it is not operating. 
Applicant persuasively discloses on page 5 of applicant’s remarks that: “The Fantuzzi cover 122, which the Office Action characterized as the claimed fragrance release shutter, is rotated between open and closed positions by motor 154. (Fantuzzi f94). Its ability to inhibit air flow to a cartridge 112, which the Office Action characterized as the claimed solid fragrance material, is not affected at all by operation of fan 110, which the Office Action characterized as the claimed fan. Similarly, none of the cited references suggest operation of a fan affecting the ability of a shutter to inhibit air flow to or from a fragrance material.”
Applicant discloses on paragraph [0014] of instant specification that: “Figure 4 is a cross-sectional view cutting through case 50, fan 20, solid fragrance material 10, and 
Applicant further discloses on paragraph [0017] of instant specification that: “The fragrance release shutter 11 is a physical barrier, disposed between the fan 20 and the solid fragrance material 10, that inhibits air flow to and from the solid fragrance material 10 less when the fan 20 is operating than when it is not operating. There are many air filter materials that can be used such as foam, cotton, or paper materials. One fragrance release shutter11 that has worked well is to cut slits 12 in one face of cellophane packaging or material surrounding a solid fragrance material 10. This is illustrated in Figures 7 and 8, Figure 7 being a side view of an embodiment of a packaged solid fragrance material 10 and Figure 8 being a top view showing slits in the packaging to convert the packaging to a fragrance release shutter 11. Forced air from the fan 20 tends to keep the slits 12 open and the air flowing to and from the solid fragrance material 10, and the slits 12 tend to close inhibiting air flow to and from the solid fragrance material 10 when the fan 20 is not operating. However, the most preferred fragrance release shutter 11 is burlap spread over the solid fragrance material 10. The burlap works well to inhibit 
There is no reason, motivation or suggestion in Fantuzzi, alone or in combination, which would motivate one of ordinary skill in the art to have a portable air freshener device having a fragrance release shutter disposed between the fan and the solid fragrance material, wherein forced air flow due to operation of the fan causes the fragrance release shutter to inhibit air flow to and from the solid fragrance material less when the fan is operating that when it is not operating, as claimed by the applicant, in order to arrive at the claimed invention.  For this reason, the above claims are considered allowable.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JELITZA M PEREZ/           Primary Examiner, Art Unit 1774